ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment
1)	Acknowledgment is made of Applicant’s amendment filed 04/07/22 in response to the non-final Office Action mailed 10/07/21.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The authorization to prepare this Examiner’s amendment was provided by Applicant’s representative Robert Hilton via a telephonic communication.  See the attached Interview Summary.  
The instant application has been amended as indicated below.
	(a)	Claims 1, 3-5 and 7-29 are canceled.
	(b)	New claims 30-35 are added as set forth below:
--Claim 30 (New). A method of reducing colonization of Fusobacterium nucleatum (Fn) in a mammalian patient comprising:
	(a)  obtaining a serum or plasma sample from the patient;
	(b)  contacting the patient sample with a purified Fusobacterium-adhesin A (FadA) peptide capable of specifically binding to an anti-FadA antibody, wherein the FadA peptide is an active FadA complex (FadAc) of Fn expressed recombinantly in E. coli, wherein the FadAc comprises intact pre-FadA peptide of 15.5 kDa and mature FadA (mFadA) peptide of 13.6 kDa;
	(c) detecting the specific binding between the FadA peptide and the anti-FadA antibody;
	(d)  determining a level of the anti-FadA antibody in the patient sample;
	(e)  identifying the patient as being colonized with the Fn when the level of the anti-FadA antibody is above a baseline level of antibody specific to the FadA peptide observed in corresponding normal healthy mammalian subjects; and
	(f)  providing antibiotic treatment to the patient against Fn colonization when the level of the anti-FadA antibody determined in step (d) is greater than the baseline anti-FadA antibody level, thereby reducing the anti-FadA antibody level in the patient to below the baseline anti-FadA antibody level and reducing the Fn colonization in the patient.

Claim 31 (New).  The method of claim 30, wherein the FadA peptide is attached to a detectable label.
Claim 32 (New). The method of claim 30, wherein the level of the anti-FadA antibody is determined using a lateral flow device or a fluorescent bead-based multiplex assay.
Claim 33 (New). The method of claim 30, wherein the of the anti-FadA antibody is an IgG or IgA.
Claim 34 (New). The method of claim 30, wherein the baseline level of the antibody to the FadA peptide is less than 1.8 micrograms per ml and wherein the reducing of the anti-FadA antibody level by the antibiotic treatment to less than the baseline level reduces the risk of pregnancy complications in the patient.
Claim 35 (New). The method of claim 30, wherein the baseline level of the antibody to the FadA peptide is less than 50 micrograms per ml and wherein the reducing of the anti-FadA antibody level by the antibiotic treatment to less than the baseline level reduces the risk of colorectal cancer in the patient.--
Status of Claims
3)	Claims 1, 5, 17 and 20-22 have been amended via the amendment filed 04/07/22.
	New claim 29 has been added via amendment filed 04/07/22.
	Claims 1, 3-5 and 7-29 are canceled via this Examiner’s amendment.
	New claims 30-35 are added via this Examiner’s amendment.
	The examination has been extended to the fluorescent bead-based multiplex assay species.
Claims 30-35 are pending and are under examination.
Objection(s) Moot
4)	The rejection of claim 20 made in paragraph 19 of the Office Action mailed 10/07/21 is moot in light of the cancellation of the claim.
Rejection(s) Moot
5)	The rejection of claim 1 and the dependent claims 5 and 16-22 made in paragraph 15 of the Office Action mailed 10/07/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing new matter is moot in light of the cancellation of the claims.   
6)	The rejection of claim 1 and the dependent claims 5 and 16-22 made in paragraph 16 of the Office Action mailed 10/07/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is moot in light of the cancellation of the claims.   
7)	The rejection of claims 1, 5 and 16-22 made in paragraph 18 of the Office Action mailed 10/07/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is moot in light of the cancellation of the claims.   
Conclusion
8)	Claims 30-35, now renumbered as claims 1-6 respectively, are allowed. These claims are supported by the original and canceled claims and throughout the as-filed specification including Examples, Figures, and Materials and Methods. 
	The previously non-elected fluorescent bead-based multiplex assay species has been examined, and accordingly the species election requirement set forth at paragraph (2) of the Office Action mailed 02/07/2020 is hereby withdrawn. In view of this withdrawal as to the rejoined species, Applicant is advised that if any claim(s) presented in a continuation or divisional application is anticipated by, or includes all the limitations of a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 
Correspondence
9)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
11)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


July, 2022